IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT

                         __________________

                             No. 95-40030
                        Conference Calendar
                          __________________

GLENN PURVIS WYATT,

                                        Plaintiff-Appellant,

versus

JAMES SHAW, Warden, ET AL.

                                        Defendants-Appellees.

                        - - - - - - - - - -
           Appeal from the United States District Court
               for the Eastern District of Texas
                       USDC No. 6:94-CV-134
                        - - - - - - - - - -
                           June 30, 1995
Before JONES, WIENER, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Glenn Purvis Wyatt filed a civil rights complaint, 42 U.S.C.

§ 1983, alleging that prison officials used a chemical agent in

violation of the Eighth Amendment, prison regulations, and the

Ruiz settlement.   The district court dismissed the complaint as

frivolous.

     This court reviews a prisoner's allegations challenging the

conditions of confinement under the "deliberate indifference"

standard.    Wilson v. Seiter, 501 U.S. 294, 303 (1991).   A prison

official acts with deliberate indifference under the Eighth

     *
          Local Rule 47.5 provides: "The publication of opinions
that have no precedential value and merely decide particular
cases on the basis of well-settled principles of law imposes
needless expense on the public and burdens on the legal
profession." Pursuant to that Rule, the court has determined
that this opinion should not be published.
                           No. 95-40030
                                -2-


Amendment "only if he knows that [an] inmate[] face[s] a

substantial risk of serious harm and [he] disregards that risk by

failing to take reasonable measures to abate it."    Farmer v.

Brennan, 114 S. Ct. 1970, 1984 (1994).

     A review of the record, including a transcript of the Spears

hearing, establishes that prison officials were faced with an

escalating disturbance requiring a quick response and Wyatt

suffered only temporary, de minimis injuries as a result of his

exposure to the residual effects of the chemical agent.     The

district court did not abuse its discretion by dismissing as

frivolous his Eighth Amendment claim.     See Jackson v. Culbertson,

984 F.2d 699, 700 (5th Cir. 1993).

     Wyatt argues that he suffered a psychological injury as a

result of the incident.   He has not alleged any facts to

establish that the prison guards intended to harm him, and his

allegations cannot rise to the level of a constitutional

violation.   See Oliver v. Collins, 914 F.2d 56, 60 (5th Cir.

1990).

     Wyatt also argues that the chemical agent was used in

violation of prison regulations or the Ruiz settlement.     An

alleged violation of a prison regulation without more does not

give rise to a constitutional violation, Hernandez v. Estelle,

788 F.2d 1154, 1158 (5th Cir. 1986), and remedial court orders

are a means of correcting constitutional violations, but do not

create or enlarge constitutional rights.    Green v. McKaskle, 788

F.2d 1116, 1123 (5th Cir. 1986).

     AFFIRMED; motion for de novo review DENIED.